Case 1:19-cv-00033-RJD-SJB Document 51 Filed 04/19/19 Page 1 of 2 PageID #: 295




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                                        :   No. 1:19-cv-00033-RJD-SJB
 LELCHOOK, et al.,                                      :
                                                        :   RULE 7.1 STATEMENT OF
                              Plaintiffs,               :   DEFENDANT
        -v-                                             :   SOCIÉTÉ GÉNÉRALE DE
                                                        :   BANQUE AU LIBAN SAL
 SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN                    :
 SAL, et al.,                                           :
                                                        :
                                                        :
                              Defendants.

       Pursuant to Federal Rule of Civil Procedure 7.1, defendant Société Générale de Banque au

Liban S.A.L. (“SGBL”) makes the following disclosure through its undersigned counsel:

       1. SGBL does not have a parent corporation; and

       2. Société Générale S.A. (France) is a publicly held corporation that owns 10% or more

          of SGBL’s stock.



 Dated: April 19, 2019                            ASHCROFT LAW FIRM, LLC

                                                  By:       /s/ Michael J. Sullivan
                                                            Michael J. Sullivan (pro hac vice
                                                            pending)
                                                            200 State Street, 7th Floor
                                                            Boston, MA 02109
                                                            T: 617-573-9400
                                                            F: 617-933-7607
                                                            msullivan@ashcroftlawfirm.com

                                                            Counsel for Société Générale de
                                                            Banque au Liban S.A.L.
Case 1:19-cv-00033-RJD-SJB Document 51 Filed 04/19/19 Page 2 of 2 PageID #: 296




                                CERTIFICATE OF SERVICE

       I, Michael J. Sullivan, certify that this claim is being filed through the ECF system on April

19, 2019, which serves counsel for other parties who are registered participants as identified on

the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-

registered participants.

                                                                     /s/ Michael J. Sullivan
                                                                     Michael J. Sullivan




                                                -2-
